Case
Case1:20-cv-06182-ERK-VMS
     1:20-cv-06182-ERK-VMS Document
                           Document10
                                    9 Filed
                                      Filed05/05/21
                                            05/25/21 Page
                                                     Page41of
                                                            of73PageID
                                                                PageID#:
                                                                       #:43
                                                                          47




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------

 Fidela Arias                                                   INITIAL SCHEDULING ORDER

                          Plaintiff(s),
                                                                 20        Civ. 6182     ( ERK ) (VMS)
 -against-

  La Fonda Rest Corp. et al
                           Defendant(s).
 ----------------------------------------------------
It is hereby ORDERED as follows:

 1)       Defendant(s) shall answer or otherwise move with respect to the complaint by

          5/4/21                        .

 2)       Initial disclosures required by Rule 26(a)(1) of the Federal Rules of Civil Procedure

          must be completed by 6/15/21             , if not yet completed. The disclosures should

          include as detailed a calculation of damages as possible and authorizations for

          release of medical and other relevant records.

 3)                                                                                  7/15/21
          Initial document requests and interrogatories will be served no later than ____________.

                                                                                       7/15/21
          If the parties intend to issue interrogatories, they will serve no more than ____________.

          interrogatories. The parties are informed that the presumptive cap on the number of

          interrogatories is 25, including subparts.

 4)                                                                      7/1/21
          Any joinder and/or amendments of the pleadings must be made by _______________.

          By this date, the parties must either stipulate to the joinder and/or amendments of the

          pleadings or commence motion practice for leave to join and/or amend in accordance

          with the Individual Rules of the District Judge assigned to this case.




                                                        1
Case
Case1:20-cv-06182-ERK-VMS
     1:20-cv-06182-ERK-VMS Document
                           Document10
                                    9 Filed
                                      Filed05/05/21
                                            05/25/21 Page
                                                     Page52of
                                                            of73PageID
                                                                PageID#:
                                                                       #:44
                                                                          48




 5)    If the parties expect to engage in electronic discovery, they will submit a proposed plan

                       not expected
       to the Court by _________________.

 6)    Fact discovery closes 9/1/21                      .

       Note: Treating physicians who may be called as fact witnesses should generally
       provide their reports or summaries and be deposed during fact discovery.
       Non-party fact discovery shall be completed by this date as well.

 7)    As to expert disclosures,

       a)       The names, qualifications and area(s) of expertise of initial experts shall be

       served on or before not expected              .

       b)       Initial expert witness reports shall be served on or before not expected         .

       c)       Rebuttal expert witness reports shall be served on or before not expected        .

 8)    All discovery, including any depositions of experts, shall be completed on or before

       9/1/21                 .

 9)    On or before 9/15/21             , the parties must file on ECF a joint letter to the

       magistrate judge confirming that discovery is concluded.

 10)   Any dispositive motion practice must be commenced by 10/1/21                   .

       Note: Parties must consult the Individual Rules of the District Judge assigned to this
       case to determine, inter alia, if a pre-motion conference letter is required before a
       dispositive motion is filed, whether a Local Rule 56.1 statement must first be submitted
       with the pre-motion conference letter or motion, and whether such a motion should
       only be filed when fully briefed.

 11)                                                     11/1/21
       A proposed joint pre-trial order must be filed by ______________.

 12)   Do the parties consent to trial before a magistrate judge pursuant to 28 U.S.C. § 636(c)?

       a)       Yes _________

       b)       No                (Do NOT indicate which party has decline to consent)

                If yes, fill out the AO 85 (Rev. 01/09) Notice, Consent, and Reference of a
                Civil Action to a Magistrate Judge Form and file it on ECF. See
                http://www.uscourts.gov/FormsAndFees/Forms/CourtFormsByCategory.aspx
                                                 2
Case
Case1:20-cv-06182-ERK-VMS
     1:20-cv-06182-ERK-VMS Document
                           Document10
                                    9 Filed
                                      Filed05/05/21
                                            05/25/21 Page
                                                     Page63of
                                                            of73PageID
                                                                PageID#:
                                                                       #:45
                                                                          49




 13)   A discovery conference is set for __________ at __________ in person / by telephone.

       (The Court will schedule this date). The conference call will be arranged and

       initiated by Plaintiff or Defendant (circle one) to Chambers at (718) 613-2300.

 14)   A joint discovery status letter must be filed on ECF by _______ in preparation for

       the discovery conference. (The Court will schedule this date).

 15)   A final pre-trial conference is set for                          . (The Court will

       schedule this date).

 16)   The parties may wish to engage in settlement discussions. To facilitate this process,

       Plaintiff(s) agree(s) to make a demand on or before 6/15/21
                                                                 , and Defendant(s) agree(s)

       to respond to the demand on or before 6/22/21
                                                  .

 17)   Counsel request a referral to the Court’s ADR program? Yes ____ No _____.

 18)   Any additional matters:




       This scheduling order may be altered or amended only upon a showing of good
       cause based on circumstances not foreseeable as of the date hereof.

 Dated: Brooklyn, New York
       ________, 20_____


                                             ___________________________________
                                                    VERA M. SCANLON
                                             UNITED STATES MAGISTRATE JUDGE



                                                 3
